Citation Nr: 0112496	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, status post medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
pain with traumatic arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962 and from August 1962 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee is not productive of moderate 
impairment, including moderate recurrent subluxation or 
lateral instability.

3.  The veteran's right knee arthritis is productive of some 
painful limitation of motion, but does not manifest 
limitation of flexion to 30 degrees or extension to 15 
degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia of the right knee, status post 
medial meniscectomy, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (2000). 

2.  The schedular criteria for an evaluation in excess of 10 
percent evaluation right knee pain with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right knee disability is more 
disabling than currently evaluated.  As to the veteran's 
claim for higher ratings, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained.  Specifically, the VA acquired relevant 
treatment records, provided the veteran with a physical 
examination, and afforded him personal hearings before the RO 
and the Board.  Therefore, the VA has fulfilled its duty to 
assist the veteran in developing facts that are pertinent to 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to 
be codified at 38 U.S.C.A. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO originally granted service 
connection for arthritis of the right knee, with 
chondromalacia and medial meniscectomy, in a July 1971 rating 
decision and assigned a 10 percent evaluation effective from 
April 1971.  Subsequent rating decisions confirmed and 
continued this evaluation.  In June 1999, the RO assigned an 
additional 10 percent under 38 C.F.R. § 4.59 due to painful 
motion due to arthritis, effective from January 1999.

In relation to the present appeal, VA clinical records show 
that the veteran presented with right knee pain and received 
cortisone injections in February, March, July, and November 
1998.  In November 1998, physical examination of the knee 
noted crepitance and a small amount of effusion.  In January 
1999, the veteran complained of stiffness in the morning and 
having a sense that his knee was giving way.  Physical 
examination found range of motion to 100 degrees, medial 
joint line tenderness, effusion, crepitus, and a positive 
McMurray's.  The x-ray revealed no significant arthritis and 
the veteran was assessed with right knee pain, rule out 
meniscal tear.

The following month, the veteran reported that his ambulation 
was limited to a few blocks.  The knee exhibited mild 
effusion and range of motion to 120 degrees.  The x-ray 
showed varus alignment with mild degenerative joint disease 
and the MRI revealed 3 compartment chondromalacia, with no 
meniscal tears.  The veteran was assessed with right knee 
osteoarthritis and given a lateral shoe wedge.  In May 1999, 
the veteran reported some improvement due to the shoe wedge.  
Objective findings included crepitus, mild lateral collateral 
ligament laxity, and range of motion to 125 degrees.  The 
veteran was given non-steroidal anti-inflammatory drugs and 
analgesics.

During a VA examination in May 1999, the veteran reported 
right knee pain and weakness.  He used Tramadol and Voltran 
for pain relief.  Cold weather, driving, and prolonged 
sitting, standing, or walking aggravated the pain.  He could 
not perform yard work or household chores.  Physical 
examination found range of motion to 125 degrees, with pain 
at the end of motion.  Gait was normal and the veteran wore a 
1/4 inch lateral heel and sole wedge.  Positive findings 
included mild medial collateral ligament laxity, medial joint 
line tenderness, effusion, and quadriceps strength of 4+/5.  
The veteran was diagnosed with post-traumatic degenerative 
joint disease of the right knee.

The veteran appeared at a personal hearing before the RO in 
December 1999.  He testified that he rated his knee pain as a 
10 on a scale of 1 to 10, with 10 being the most severe.  His 
pain had progressively worsened since his original injury and 
he now used daily pain medication but was attempting to 
discontinue the cortisone injections.  The pain occurred in 
bed, while driving, and with bending and prolonged standing 
or walking.  The knee regularly gave out.  His knee was stiff 
when he awakened and after driving.  However, he could walk 
after he loosened it.  He occasionally wore a knee brace but 
did not use a cane.  He worked in retail sales and his knee 
hindered him when he had to be on his feet.  He could not 
perform lawn work.  At a videoconference hearing before the 
Board in July 2000, the veteran offered substantially the 
same testimony.  He added that his knee swelled and locked 
regularly, and that he currently did not receive treatment.  
He worked full-time in sales and had lost no time from work 
due to his knee disability.  He limited his walking, and did 
not lift heavy objects or bend.

A VA outpatient entry from February 2000 noted crepitus, mild 
effusion, lateral collateral ligament laxity, medial joint 
line tenderness, and motion to 125 degrees.  The veteran was 
referred for a neoprene knee sleeve and assessed with 
degenerative joint disease with medial joint space narrowing.  
In a July 2000 letter, Michael J. Collins, M.D., stated that 
he had reviewed the veteran's x-rays.  These x-rays showed 
moderate arthritic changes of the right knee and Dr. Collins 
believed that the veteran would likely require a knee 
replacement in the future.  Dr. Collins suggested a possible 
arthroscopy and generally recommended anti-inflammatory 
medication, activity modification, and weight reduction as 
treatment.

The veteran's right knee disability has been assigned a 
combined 20 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability is rated at 10 percent.  Moderate recurrent 
subluxation or lateral instability is rated at 20 percent, 
and a finding of severe recurrent subluxation or lateral 
instability is necessary for an award of 30 percent.  

Diagnostic Code 5010 for traumatic arthritis provides that 
such a disability will be evaluated under Diagnostic Code 
5003 for degenerative arthritis.  When the limitation of 
motion for the knee is noncompensable, a rating of 10 percent 
is for application if there is x-ray evidence of arthritis of 
the right knee with painful motion.  See VAOPGCPREC 23-97 and 
9-98.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Limitation of motion of the knee 
is further evaluated under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation when flexion is limited to 15 
degrees.  Under Diagnostic Code 5261 a noncompensable 
evaluation is assigned when extension is limited to 5 
degrees, a 10 percent evaluation when extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees, and a 30 percent evaluation when extension is 
limited to 20 degrees.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Based upon the aforementioned objective findings and 
subjective complaints, the Board finds that the veteran's 
right knee disability is analogous to no more than slight 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.  The VA clinical records and compensation 
examination consistently found only mild ligament laxity and 
effusion, as well as some crepitance and tenderness.  The RO, 
however, assigned a combined 20 percent evaluation for 
moderate disability due to functional impairment caused by 
pain.  The objective findings clearly do not support a 
finding of moderate subluxation or instability, and the RO 
has already considered the effect of the veteran's disability 
on ambulation and activities of daily living.  Therefore, the 
Board concludes that the veteran continues to be entitled to 
a 10 percent evaluation, but no more than a 10 percent 
evaluation, under Diagnostic Code 5257.

Nevertheless, since the veteran is shown to have traumatic 
arthritis of his knee, a 10 percent evaluation was assigned 
by the RO under Diagnostic Code 5010.  With respect to the 
range of motion of the veteran's right knee, none of the VA 
clinical records or examination report indicate that the 
veteran's limitation of motion is to a compensable level 
under the applicable diagnostic rating codes.  For example, 
there is no indication that the limitation of flexion of the 
right knee is to 45 degrees or that extension is limited to 
10 degrees.  Nevertheless, since there was some painful 
limitation of motion a 10 percent evaluation was assigned for 
this functional impairment.  In the absence of limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees, an evaluation in excess of 10 percent for limitation 
of motion is not warranted.  The Board has further considered 
whether a higher evaluation may be warranted on the basis of 
functional loss due to pain.  However, the evidence of record 
demonstrated pain and the pain was not shown to have produced 
even a compensable limitation of motion.  

The Board has considered alternative Diagnostic Codes but 
finds that they do not afford the veteran a higher 
evaluation.  The veteran's knee has not been characterized as 
ankylosis or nonunion of the tibia or fibula.  See Diagnostic 
Codes 5256, 5262.  Accordingly, the Board can find no basis 
under which to grant an evaluation in excess of the combined 
20 percent and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board observes 
that the veteran testified that he was never hospitalized due 
to his right knee, and that he worked full-time, with no time 
lost due to his right knee.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the right knee, status post medial meniscectomy, is denied.

An evaluation in excess of 10 percent for right knee pain 
with traumatic arthritis is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

